DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 10/28/2019. It is noted, however, that applicant has not filed a certified copy of the KR 10-2019-0134849 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/2020, 4/23/2021, 2/18/2022  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Wu (2018/0342791), hereinafter Wu.

Regarding claim 1 Wu discloses an electronic device (Fig. 1, at 10) comprising: a metal housing (Fig. 3, at 30; paragraph 0032) including a first portion (Fig. 3, at 22) covering an upper portion of a main body (Fig. 3, at 20), a second portion (Fig. 3, at 32) covering a lateral portion of the main body, and a third portion (Fig. 3, at 32) covering a rear portion of the main body; and an antenna module (Fig. 3, at 100) including: a slot (Fig. 3, at 38) formed in a part of the second portion; an antenna printed circuit board (PCB) (paragraph 0046) disposed, at a position corresponding to the slot, near an inner surface of the second portion; and a fixing member (Fig. 3, at 70) configured to fix the antenna PCB, wherein the slot and the antenna PCB are configured to operate as an antenna (paragraph 0006).

                 
    PNG
    media_image1.png
    322
    446
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    605
    media_image2.png
    Greyscale


Regarding claim 2 Wu further discloses the electronic device of claim 1, wherein the slot has a stepped portion formed along an edge of the slot, and a plate is mounted on and engaged with the stepped portion to close the slot (Fig. 3, at 36, 37, 38, and 39; paragraph 0032).

Regarding claim 3 Wu further discloses the electronic device of claim 1, wherein the antenna PCB includes a power feeder (Fig. 3, at 136) and an antenna pattern (Fig. 3, at 120) to operate the slot as the antenna (paragraphs 0035-0036).

Regarding claim 4 Wu further discloses the electronic device of claim 1, wherein the fixing member fixes the antenna PCB at a predetermined distance from the slot (Fig. 3, at 70, 100; paragraph 0033).

Regarding claim 5 Wu further discloses the electronic device of claim 1, wherein the fixing member has at least one engaging hole engaged with at least one engaging protrusion disposed around the antenna PCB (Fig. 3, at 70, 100; paragraph 0033).

Regarding claim 6 Wu further discloses the electronic device of claim 5, wherein the fixing member is attached to an inner surface of the third portion of the metal housing via an adhesive member (Fig. 3, at 70, 100; paragraph 0033).

Regarding claim 7 Wu further discloses the electronic device of claim 5, wherein the fixing member has a receiving hole configured to accommodate and fixing a cable connected to the antenna PCB (Fig. 3, at 70 and 180).

Regarding claim 8 Wu further discloses the electronic device of claim 1, wherein a ground layer is formed integrally with and extended from a lower portion of the antenna PCB to be perpendicular to the antenna PCB (Fig. 4, at 136 and 146; paragraph 0035).

Regarding claim 9 Wu further discloses the electronic device of claim 1, wherein the antenna module further comprises a wall portion (Fig. 3, 114) surrounding at least a part of the fixing member.


Allowable Subject Matter
Claims 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 10, patentability exists, at least in part, with the claimed features of wherein the first and second covers are spaced apart from each other at a predetermined distance due to the spacer member, and wherein a separation space between the first and second covers is configured to operate as a second antenna module.  
 	Wu and Sato are all cited as teaching some elements of the claimed invention including a first cover, a main body, a first antenna module, a spacer, and a second cover.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato (US 2004/0051670) is cited as having some features considered relevant to the current application.  The ISR submitted by Applicant contains additional analysis considered relevant to the current application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/               Primary Examiner, Art Unit 2845